ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed because the prior art made of record does not teach a vehicle connected to a building, or a vehicle-building connection system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-13, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a door configured to connect an indoor space of the vehicle and an indoor space of the building to each other as one space when the vehicle is connected to an entrance of the building in a state in which the door is open;
a vehicle energy connection unit electrically connected to an energy supply unit of the building and configured to exchange energy between the building and the vehicle energy storage unit;
a data connection unit connected to a communication unit of the building and configured to transmit and receive data to and from the building; and
a vehicle controller configured to control the door according to an access level with the building to execute any one or more of a connection mode of connecting the door to 

4.         With respect to claim 14-16, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
a building entrance configured to connect an indoor space of a vehicle and an indoor space of a building to each other as one space when the building entrance is connected to a vehicle door in a state in which the building entrance is open;
a building energy connection unit located in the building and connected to a vehicle energy connection unit of the vehicle to exchange energy with a vehicle energy storage unit;
a building communication unit located in the building and connected to a vehicle data connection unit to transmit and receive data to and from the vehicle; and
a building controller configured to control the building entrance according to an access level of the vehicle and to execute any one or more of a connection mode of connecting the building entrance to the door of the vehicle, an energy mode of exchanging energy between the building and the vehicle energy storage unit through the building energy connection unit, or a data mode of transmitting and receiving data to and from the vehicle through the building communication unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851